DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
The claims filed 01/28/2022 are under examination.
Claims 11-29 are pending.
Claims 20-29 are new.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  

Response to Arguments
Applicant's arguments filed 01/28/2022 have been fully considered but they are not persuasive.
Applicant has argued the claim specifies the release characteristics of the test transdermal patch had been demonstrated using a particular in vitro method that quantifies the relative release of diclofenac and heparin from the patch. Applicant has argued the prior performance of the particular in vitro assessment method on the equivalent test transdermal patch, and demonstration of the patch’s release characteristics, thus limit the scope of the claimed method because these in vivo method to demonstrate its surprising release characteristics.
This argument is not found persuasive. 
The release characteristics of diclofenac and heparin are properties of the patch administered to the subject. The properties of the patch are inherent to the composition and structure of the patch. The selection of the composition elements and the arrangement of the structural features of the patch administered to the subject are expressed by Donati. Donati teaches methods of administering the patch to a subject. 
The prior art, Donati, teaches administering a patch having all of the claimed features of the patch in the presently claimed method. Thus, Donati’s method requires an implicit selection step as well since Donati teaches administering patches having a selected composition and structural features.
Since the patch administered to the subject in the claimed method is the same as the patch of the prior art method, and since the properties of the patch are inherent to the structure and composition of the patch, the prior art patch has the same properties, i.e., desirable release characteristics of the claimed treatment patch and test patch. 
Since the composition of the test patch and the treatment patch have the same composition, the release characteristics attributed to the test patch are attributes of the treatment patch in the method of Donati. Therefore the prior art teaches a method which requires the selection of a patch 

Applicant has argued Donati and Constantino do not provide any suggestion that would lead one of ordinary skill in the art to select a qualified transdermal patch having such performance characteristics that had been demonstrated using a particular in vivo method, i.e., by measuring the residual content of diclofenac and heparin after topical application, and comparing the amount of diclofenac released with the amount of heparin retained in an equivalent transdermal patch. Applicant has argued that before the inventors’ discovery, one of ordinary skill would not have understood that the transdermal patch has these performance characteristics or be motivated to demonstrate that a transdermal patch has these performance characteristics or be motivated to demonstrate that a transdermal patch has equivalent characteristics. Applicant has argued the claimed methods are not obvious over Donati and Constantino because the combined teachings of the cited references fails to teach or suggest all of the elements of the claimed method. 
This argument is found persuasive for claim 22 and claims 23-29 which depend from claim 22. However, this argument is not persuasive for claims 11-21. The properties recited by the presently claimed method appear to be inherent properties of the prior art bandages known from Donati. Recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. See MPEP 2145, II. In the present case, the claimed invention recites latent properties of the patch which appear to be inherent in the diclofenac epolamine and heparin or heparinoid preparations known from Donati. The properties explicitly recited in the present claims, i.e., releasing NSAID but not heparin or said heparinoid and providing for a release of a higher amount of NSAID from the bandage compared to bandages comprising NSAID only, would flow 
Further, due to the recognition in Constantino that patches containing a combination of diclofenac and heparin showed greater efficacy in treatment methods for the patients with which Donati was concerned, e.g., subjects suffering contusions, the skilled artisan would have had a reason for selecting patches of Donati over diclofenac patches not containing heparin independent from the findings of the in vivo test release characteristics disclosed in the present application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over Donati, US 7799338 in view of Constantino, Clin Drug Investig, 31, 1, 2011.
Donati teaches a method for analgesic and re-absorption of hematomas which consists of a topical application of a bandage comprising a substrate layer, an adhesive layer in the form of a polymeric hydrogel matrix comprising a pharmaceutically acceptable diclofenac salt and heparin or a heparinoid, at least one thickening agent, at least one wetting agent, at least one cross-linking agent, and a protective film which can be removed at the moment of use, wherein said hydrogel matrix further comprises a surfactant consisting of a polyoxyethylene sorbitan ester and a stabilizer consisting of sodium ethylene diamine tetraacetate. See Donati, e.g., claim 1. 
Applicable to claim 12: Donati teaches the diclofenac salt is diclofenac N-hydroxyethyl pyrrolidone (epolamine). See Donati claim 3 and c2:1-2.
Applicable to claim 13: Donati teaches the amount of diclofenac is between 0.1 and 5 wt% with respect to the hydrogel matrix. See Donati, e.g., claim 4.
Applicable to claim 14: Donati teaches the amount of diclofenac is between 0.3 and 3 wt% with respect to the hydrogel matrix. See Donati, e.g., claim 5.
Applicable to claim 15: Donati teaches the amount of heparin is between 0.05 and 1 wt% with respect to the hydrogel matrix. See Donati, e.g., claim 6.
Applicable to claims 16-17: Donati teaches wherein the subject has a hematoma, i.e., a bad bruise. A bruise appears to meet the limitation of minor soft tissue injury and contusion.
Claims 18-19 and claim 12 lines 3-7 refer to optional limitations of claim 11 since they refer to the in vitro method. To the extent that the presently claimed method refers to properties of the transdermal patch, e.g., permeation rate, higher diclofenac release, and retention of heparin after releasing diclofenac, it is noted that the bandage taught by Donati includes all of the same 
Therefore the Donati bandage of the prior art must have the same properties as claimed and the skilled artisan would find the same properties if the Donati bandage was characterized in the same way as done in the present application. See MPEP 2112.01, I and II: Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “Products of identical chemical composition can not have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. “The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.”).
Accordingly, the properties recited by the presently claimed method appear to be inherent properties of the prior art bandages known from Donati. Recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. See MPEP 2145, II. In the 
Donati teaches topically applying a treatment transdermal patch containing diclofenac and heparin to the skin of a subject, but does not expressly teach the time period of no more than 24 hours.
However, Constantino teaches methods of using similar plasters containing the same active agent, diclonefac epolamine (DHEP) and heparin topical, and wherein the preparation is intended for once daily application (Constantino, Title, Abstract, pg. 16-pg. 17, bridging paragraph; pg. 19-pg. 20, bridging paragraph), wherein the patch is effective for significantly greater mean reduction from baseline in pain when applied daily (Constantino, e.g., pg. 20: Efficacy).  Constantino teaches the preparation effective for treating minor sports injuries, osteoarthritis, ankle sprains and swelling (Constantino, e.g., pg. 19, c2:¶ 1-3). That is, Constantino teaches practicing methods for topical use of compositions similar to those understood from Donati, wherein the method is practiced by once a day application of the bandage which is effective to treat pain in patient having a minor injury, e.g., ankle sprain (Constantino, e.g., pg. 19, c2:¶ 1-3).
It would have been prima facie obvious before the effective filing date of the presently claimed invention to combine the teachings of Donati and Constantino to arrive at the presently claimed method with a reasonable expectation of success. Donati teaches a method of using topical 
Independent claim 11 includes wherein clause 1 (lines 5-12) having the limitations of wherein prior to the topical application, the treatment transdermal patch had been identified as having release characteristics comprising: (i) retention of all the heparin after releasing diclofenac; and (ii) release of a higher amount of diclofenac compared to a transdermal patch comprising diclofenac but no heparin, by assessing an equivalent test transdermal patch containing diclofenac and heparin using an in vivo method that quantifies the relative release of diclofenac and heparin form the test transdermal patch and demonstrating the release characteristics of the patches – under the broadest reasonable interpretation of this limitation, wherein clause 1 suggests an in vivo test had been performed some time before the method of administration. However, this limitation encompasses methods in which the in vivo test method steps are performed each time the treatment in vivo method steps are not performed each time with the administration. The test transdermal patch is separate from the treatment transdermal patch used in the method of administering diclofenac. The test transdermal patch is not administered to the subject. The in vivo method that quantifies the relative release of diclofenac and heparin from the test transdermal patch is separate from the method of administering diclofenac. 
Donati teaches the quantity of additives should be maintained within limits to achieve desired release characteristics and facilitate formulation.  For example, pH should be controlled to reduce risk of diclofenac crystals (Donati, e.g., c2:23-32); thickening agents should be present in a certain range so that the viscosity is not too low so that the composition comes out of the patch, and should not be too high or the composition is not workable (Donati, e.g., c2:37-47); wetting agents should be maintained within a suggested range so that the composition does not dry out or make mixing difficult (Donati, e.g., c2:64-67); crosslinking agent should be present in a preferred range to maintain resistance to heat, prevent residue on the skin, while maintaining workability (Donati, e.g., c3:1-15). These teachings suggest patches used in the method of Donati should contain composition ingredients within the ranges found to be preferred by Donati, i.e., equivalent to those disclosed by Donati, so that the desired qualities disclosed are present in the treatment patches. Additionally, Donati teaches the composition and structure of the patch is effective to control the release of active principle (Donati, e.g., c1:25-33). This teaching suggests Donati’s patches had been tested for release characteristics (i.e., relative release of the active principles) and been found effective to control release of actives to at least some degree relative to alternative topical formulations. 
in vivo comparison tests. Since efficacy above placebo is assumed to be due to release of the active principle, the teachings of Constantino provide a suggestion that the patch containing diclofenac and heparin is better at release of the active principle than those not containing heparin. One skilled in the art would have reasonably assumed Constantino is evidence that treatment patches having the same composition would release the active principles in the same way. Based on the teachings of Constantino, the skilled artisan would have been motivated to obtain patches having the same composition and release as discussed by Donati and Constantino for treatment methods with a reasonable expectation of success. 
Wherein clause 2 (claim 11, lines 13-25): this wherein clause indicates the treatment transdermal patch and the test transdermal patch each comprise the same composition and structure. This limitation is met since Donati teaches applying a patch having the recited composition and structure.
Wherein claim 3 (claim 11, lines 26-37): defines the in vivo method used to quantify the release characteristics recited in wherein clause 1.This does not limit the scope of the claimed method since the claim does not require the in vivo method steps.
The wherein clauses do not materially change the method of administering diclofenac since the treatment patch is not tested, and since the recited testing does not change the manner in which the patch is applied, the effects which flow from applying the patch to the subject beyond those inherent to the treatment patch, or limit the subjects to which the patch is applied. 
New claim 20 includes the step of (a) obtaining a treatment transdermal patch identified as capable of release characteristics comprising: (i) retention of all of the heparin after releasing 
Donati teaches the quantity of additives should be maintained within limits to achieve desired release characteristics and facilitate formulation.  For example, pH should be controlled to reduce risk of diclofenac crystals (Donati, e.g., c2:23-32); thickening agents should be present in a certain range so that the viscosity is not too low so that the composition leaks out of the patch, and should not be too high or the composition is not workable (Donati, e.g., c2:37-47); wetting agents should be maintained within a suggested range so that the composition does not dry out or make mixing difficult (Donati, e.g., c2:64-67); crosslinking agent should be present in a preferred range to maintain resistance to heat, prevent residue on the skin, while maintaining workability (Donati, e.g., c3:1-15). These teachings suggest patches used in the method of Donati should be made (obtaining a treatment patch, claim 20, step (a)) so that composition ingredients are within the ranges found to be preferred so that the desired qualities disclosed are present in the treatment patches. Based on the teachings of Constantino, the skilled artisan would have been motivated to obtain patches having the same composition and release as discussed by Donati and Constantino for treatment methods with a reasonable expectation of success. 
While the release characteristics recited in (i) and (ii) are not disclosed in Donati and Constantino, these characteristics are properties of the composition of the patches known from Donati since the patches of the presently claimed method have the same composition disclosed in Donati. The recited release characteristics are characteristic to Donati’s patches. Therefore the prior art method taught by the combined teachings of Donati and Constantino includes obtaining a patch having the same composition, including the properties inherent to that composition, and topically applying the patch to administer diclofenac.
in vivo method of quantifying the relative release of diclofenac and heparin from a test transdermal patch. The subject matter of claim 21 further defines the subject matter of claim 20 but does not require additional method steps to be performed. The wherein clauses do not materially change the method of administering diclofenac since the treatment patch is not tested, and since the recited testing does not change the manner in which the patch is applied, the effects which flow from applying the patch to the subject beyond those inherent to the treatment patch, or limit the subjects to which the patch is applied.
Accordingly, the subject matter of claims 11-21 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim(s) 11-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-18 of U.S. Patent No. 10857115 (reference application) in view of Donati, US 7799338 and Constantino, Clin Drug Investig, 31, 1, 2011. 
Although the claims at issue are not identical, they are not patentably distinct from each other because: 
The claims of the reference application teach a method of quantifying the relative release of diclofenac and heparin from a transdermal patch comprising a) a substrate layer; b) an adhesive layer in the form of a polymeric hydrogel matrix, the adhesive layer comprising: an effective amount of diclofenac or a pharmaceutically acceptable salt thereof, sodium ethylenediamine tetraacetate, heparin, at least one thickening agent, at least one wetting agent, and at least one 
The reference patent does not expressly teach obtaining a treatment transdermal patch identified as having release characteristics by assessing an equivalent test transdermal patch in composition and release characteristics to the test transdermal patch, and applying a treatment patch to the skin of a subject for no more than 24 hours for the purpose of administering diclofenac to a subject.
However, Donati teaches methods for administering diclofenac to a subject comprising the components of patch of the presently claimed method useful for administering diclofenac to a subject. Constantino suggests patches containing diclofenac and heparin show improved efficacy for treating sprains, strains, contusions, or sports injuries. See Constantino, e.g., pg. 24, c2, ¶ 1.
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify the method claimed in the reference patent by including a step of obtaining a patch as tested therein to apply the patch to a subject as recommended by Constantino and topically applying the patch to a subject for administering diclofenac with a reasonable expectation of success. The skilled artisan would have been motivated to do so because Constantino teaches patches having the same active agents, diclofenac and heparin, show 
Accordingly, the subject matter of claims 11-29 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Claim(s) 11-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-9 of U.S. Patent No. 10905669 (reference application) in view of Donati, US 7799338 and Constantino, Clin Drug Investig, 31, 1, 2011. 
Although the claims at issue are not identical, they are not patentably distinct from each other because: 
The claims of the reference application teach a method of releasing a determinable amount of diclofenac from a transdermal patch  quantifying the relative release of diclofenac and heparin from a transdermal patch containing diclofenac and heparin, the method comprising: a) topically applying a transdermal patch to the skin of a subject for no more than 24 hours, wherein the transdermal patch comprises a substrate layer and an adhesive layer in the form of a polymeric hydrogel matrix, the adhesive layer comprising: an effective amount of diclofenac or a pharmaceutically acceptable salt thereof; heparin; sodium ethylenediamine tetraacetate; at least one thickening agent; at least one wetting agent; and at least one cross-linking agent; b) measuring the residual content of diclofenac in the transdermal patch after topical application to determine the amount of diclofenac released form the transdermal patch; c) measuring the residual content of said heparin in the transdermal patch after topical application to determine the amount of heparin retained in the transdermal patch; and d) comparing the amount of diclofenac released with the 
The subject matter claimed in the reference application teach the presently claimed test transdermal patch and in vivo method, but do not teach topically applying a treatment transdermal patch containing diclofenac and heparin to the skin of a subject for no more than 24 hours for administering diclofenac. 
However, the combined teachings of Donati and Constantino enumerated above cure this defect. 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify the method claimed in the reference patent by including a step of topically applying a treatment transdermal patch having the same composition as the patch of the reference application claims with a reasonable expectation of success. Since the reference application teaches a patch having the same composition claimed is able to release a higher amount of diclofenac compared to a transdermal patch containing diclofenac alone, one skilled in the art would have been motivated by the combined teachings of Donati and Constantino to topically apply the patch to a subject once a day for treating injuries with a reasonable expectation of success. 
Accordingly, the subject matter of claims 11-29 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Claim(s) 11-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-15 of US 7799338 B2 (reference application) in view of Constantino, Clin Drug Investig, 31, 1, 2011. 

The claims of the reference patent teach a method for an analgesic and re-absorption treatment of hematomas which consists of a topical application of a bandage comprising: a) a substrate layer; b) an adhesive layer in the form of a polymeric hydrogel matrix comprising a pharmaceutically acceptable diclofenac salt and heparin or a heparinoid, at least one thickening agent, at least one wetting agent, at least one cross-linking agent, and c) a protective film which can be removed at the moment of use, wherein said hydrogel matrix further comprises a surfactant consisting of a polyoxyethylene sorbitan ester and a stabilizer consisting of sodium ethylenediamine tetraacetate (claim 1). The structural limitations of claims 12-15 are found in reference patent claims 3-6. A hematoma reference patent claim 1 meets the limitations of an injury, minor soft tissue injury and contusion.
The reference patent claims do not teach the time period of for not more than 24 hours. The teachings of Constantino cures this defect.
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a method as understood from the claims of the reference patent by administering/applying the composition once a day as directed by Constantino with a reasonable expectation of success. The skilled artisan would have been motivated to modify the method in the manner claimed because Constantino teaches once a day administration of preparations which are similar to or the same as those found in the claims of the reference patent for effectively reducing pain, i.e., achieving analgesic relief, when treating the same indications treated by the methods claimed in the ‘338 patent, e.g., hematoma. In this regard the teachings of Constantino represent 
Accordingly, the subject matter of claims 11-29 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 
Response to Arguments
Applicant's arguments filed 01/28/2022 have been fully considered but they are not persuasive.
Applicant has agreed to file a terminal disclaimer for US 10905669 and US 10857115 if appropriate after allowable subject matter has been identified. 
Applicant has argued the subject matter of the claimed invention is not an obvious variant of the subject matter claimed in US 7799338 in view of Constantino because the ‘338 patent fails to disclose a method including the topical application of a particular transdermal patch identified as having particular performance characteristics that are determined by a particular in vivo assay including measuring the residual content of diclofenac and heparin, and comparing the amount of diclofenac release with the amount of heparin release in such a transdermal patch. Applicant has argued Constantino does not cure this deficiency. 
This argument is found persuasive for claim 22-29 since independent claim 22 requires the steps argued in the response. However, since the release characteristics are inherent to the composition of the patch, the release characteristics of the claimed method are present in the prior art composition and method of use. The wherein clauses do not materially change the method of administering diclofenac since the treatment patch is not tested, and since the recited testing does not change the manner in which the patch is applied, the effects which flow from applying the patch to the subject beyond those inherent to the treatment patch, or limit the subjects to which the .

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615                  


/SUSAN T TRAN/Primary Examiner, Art Unit 1615